DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to claims 1-15, 23-26 and 28 that the applied prior art does not teach the collimator element because Rousseau (US PGPub 2018/0266658 A1) has the optical element directly coupled from parabolic mirrors without a collimation element, whereas Yatsuda et al. (US PGPub 2014/0376246 A1) teaches the lens 18 to couple into the fiber.  Applicant contends that these differences make them incompatible for combining.
  Rather, one having ordinary skill in the art would recognize that applications including coupling light sources to optical fibers exist and would therefore find it obvious to couple the module of Raring et al. with an optical fiber to apply the benefits of Raring et al. to the applications that involve fibers.  Furthermore, even though the embodiment of Fig. 5 of Rousseau ‘658 was relied on previously because it explicitly depicted the fiber 502, the rejection herein relies on Fig. 4 of Rousseau ‘658 wherein it is shown that a collimating lens 420 (Paragraph 26) is actually compatible with the parabolic mirrors 401, 406, with the lens 420 appearing to be analogous to that of 608 of Raring et al.
Therefore, even assuming arguendo that the teachings of Rousseau ‘658 were to require incorporation of the light emitting structure, Yatsuda et al. would still teach the focusing/narrowing mirror (which is within the scope of the term “collimating” as discussed in the 112 rejections, below).  
Applicant contends that the lens of Yatsuda et al. would not aid in the input of light into the fiber since Fig. 5 of Rousseau ‘658 does not have a lens and is directly input.  However, as seen in Fig. 4 of Rousseau ‘658, the light output form the mirrors is diverging light.  Insofar as this argument applies since it is only discussing the direct coupling of Fig. 5 and not the intervening lens coupling of Fig. 4, the use of the collimating (parallel) or focusing (Yatsuda et al.) lens would aid in directing light into the 
Applicant argues with respect to claims 16-22 that the newly added features of transparent lid is not taught by the applied prior art.  However, as seen in the rejection of claim 16, these limitations are taught by the embodiments of Figs 25, 32, and 44 of Raring et al. 

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 1/29/2021 have been considered.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-19, 21-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 recites “at least one optics member configured to collimate the white light emission.”  Claim 16 recites “an optical collimator…configured to…collimate the white light emission.”  Claim 23 recites “an optical collimator…to focus the white light.”  
Paragraph 242 recites the collimation being parallel, but this embodiment is for projecting the light to a specified location or area, not coupling with an optical fiber.  Paragraph 269, Fig. 25 recites “collimating lens,” but it is unclear if the term is being used to make the light parallel or focused.  Paragraph 272, Fig. 26 recites the optics member 2620 to “collimate and focus.”  Paragraph 275, Fig. 27 recites 2720 being “free optics members such as couplers, collimators, mirrors, and more, but it is not clear if collimate is meant to be making parallel or focusing and is not clear if the collimator is to be used alone or in combination with other elements, such as a focusing element.  Paragraph 276 recites “free-space collimation lens and separately a focus lens, which is not clear if the collimation lens makes parallel or narrows the beam and is not clear if the collimation is meant to be used alone or in combination with other elements.  Paragraph 278, Fig. 28 recites that the optics member 2820 is configured to “collimate and focus.”  Paragraph 281, Fig. 29 recites lens 2920 is configured to “collimate and focus.”  

	For the purposes of examination, the scope of the term will be examined as though the term “collimate” were to have scope of making parallel or focusing or narrowing the beam and a collimator is the element which is configured to collimate.  

	The amendments filed 1/27/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6, 7, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau (US PGPub 2018/0266658 A1) and Graves et al. (US PGPub 2002/0159741 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Bennett et al. (US PGPub 2014/0247619 A1) or alternatively in further view of Rousseau et al. (US PGPub 2016/0131334 A1, hereinafter Rousseau ‘334) and English et al. (US PGPub 2003/0063476 A1) and Hikmet et al. (US PGPub 2012/0170602 A1) and Li et al. (US PGPub 2014/0268815 A1).
	As to claim 1, Raring et al. discloses (Fig. 26) a laser-based fiber-coupled white light illumination source comprising: one or more white light source modules, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser emission being optically coupled to a primary surface of the phosphor member 406; an angle of incidence configured between the laser emission and the primary surface of the phosphor member 406, the laser emission forming a spot greater than 5 micrometers on the primary surface of the phosphor member (Paragraphs 91 and 213, less than 50 or 100 microns), the phosphor member 406 configured to convert (Paragraph 200) at least a fraction of the laser emission with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 199); a reflection mode (Paragraph 254) characterizing the phosphor 

    PNG
    media_image1.png
    407
    493
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    714
    1038
    media_image2.png
    Greyscale
Raring et al.
Raring et al. discloses generally using an optical fiber (Paragraph 265), but is silent as to Applicant’s fiber coupled to the phosphor member to capture the white light emission.
Rousseau et al. teaches (Fig. 4) coupling light from a phosphor member 404 into an optical fiber (not shown in Fig. 4, Paragraph 26 states direct optical fiber coupling similar to Fig. 5.  Fig. 5 shows optical fiber 502) 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraphs 26 and 29).

    PNG
    media_image3.png
    592
    694
    media_image3.png
    Greyscale
Rousseau et al.

    PNG
    media_image4.png
    417
    565
    media_image4.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in 
Raring et al. in view of Rousseau et al. is silent as to each of the one or more fibers being configured as a leaky fiber to form an illumination source in an automobile.
Graves et al. teaches (Fig. 3) a vehicle lamp with a leaky fiber 1 (Paragraph 83, scattered out of cladding, Paragraph 127 fiber optic tube), transmitted along its entirety of a length to allow the light emission leaked from outer surface of the leaky fiber 1 through at least a portion 1c of the length of the fiber as a distributed light source (Paragraph 83), wherein the fiber is partially configured as a leaky fiber to scatter the light partially out of the fiber body arranged in a custom shape in a feature location (Fig. 3 or alternatively Fig. 7A).

    PNG
    media_image5.png
    317
    450
    media_image5.png
    Greyscale
Graves et al.

    PNG
    media_image6.png
    539
    198
    media_image6.png
    Greyscale
Graves et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber, as taught by Graves et al., in order to apply the advantages of Raring et al. in view of Rousseau et al. to a lamp in a vehicle.
Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Rousseau et al. and Graves et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.


    PNG
    media_image7.png
    275
    478
    media_image7.png
    Greyscale
 Fig. 1 of Yatsuda et al.

    PNG
    media_image8.png
    668
    341
    media_image8.png
    Greyscale
Yatsuda et al.


    PNG
    media_image9.png
    297
    480
    media_image9.png
    Greyscale
Nakazato et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
With respect to the limitation that the optics member is configured to collimate the white light, as seen in the 112 rejections above, collimate is being examined as though it had scope of making parallel, focusing or narrowing and therefore the lens of Yatsuda et al. satisfies this limitation.  It is noted that the Raring et al. teaches a collimating 
Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).

    PNG
    media_image10.png
    519
    497
    media_image10.png
    Greyscale
Rousseau ‘334
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Graves et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Rousseau ‘334 is silent as to 
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

    PNG
    media_image11.png
    163
    368
    media_image11.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Graves et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Rousseau ‘334.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in 

    PNG
    media_image12.png
    242
    353
    media_image12.png
    Greyscale
Hikmet et al.

    PNG
    media_image13.png
    287
    454
    media_image13.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does 
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  
As to claim 2, Raring et al. discloses (Fig 31) that each of the one or more white light source modules comprises a package in a surface-mount device (SMD) type (Paragraphs 264 and 268) with a form factor < 60 mm. (Paragraphs 248 and 262).  As the claim only recites “a package in a surface-mount device,” the form factor of the package of the CPOS white light source has small package dimension and the claim does not recite the form factor of the SMD itself.  
Alternatively, Raring et al. further teaches (Paragraph 262) that the form factor of final packaging, e.g. the SMD of Fig. 31, will depend on the application but in general making the smallest size package will be desired.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the SMD final package to be as small as possible, including less than a form factor of less than 60 mm since it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See also MPEP §2144.05(II).

	As to claim 4, Raring et al. discloses that the light output is 1600 lumens or greater (Raring et al. Paragraph 217).
As seen in the rejection of claim 1, above, the diameter of the fiber is 100 to 800 micrometers.  (Nakazato et al. Paragraph 127).
Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
Since the range of Applicant’s claim of 0.333 mm to 0.625 mm (333 to 625 micrometers) overlaps with the prior art range of 100 to 800 micrometers, a prima facie case of obviousness is met.  See MPEP §2144.05.  Furthermore, it would be obvious to optimize within said range of 100 to 800 micrometers through routine experimentation since it is well-known that smaller fiber dimensions make it harder to align while bigger fiber dimensions increase the overall weight and material cost.
	As to claim 6, Raring et al. is silent as to the material of the fiber.
	However, the fiber is taught to be glass by Bennett et al. (Paragraph 59), Yatsuda et al. (Paragraph 95), Nakazato et al. (Paragraph 124) and Li et al. (Paragraph 22).

As to claim 7, Raring et al. discloses the optical collimating lens 608 being within the light source module (Fig. 35), but Raring et al. is silent as to the explicit coupling method.  
As seen in the rejection of claim 1, the focusing lens 18 of Fig. 14 Yatsuda et al. would replace the collimating lens 608 of Raring et al.  It would be obvious to one having ordinary skill in the art at the time of the invention since the lens of Yatsuda et al. is replacing the lens of Raring et al. to place it at the same place to allow for the lens to be contained within the module to prevent further space to be taken up by the lens outside the module.   
Furthermore, Li et al. teaches (Fig. 3) the fiber 165 being directly coupled with light source light source 155 and intervening optic 160 (i.e. without intervening transport fiber). 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the coupling direct coupling since the selection from among known suitable alternatives for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since the optic is within the module, the module will therefore directly couple to the leaky fiber.

Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point), wherein the Lambertian emission has FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al.
Raring et al. teaches collimating the light (Raring et al. #608), but is silent as to focusing it into the one or more respective fibers.

As to claim 16, Raring et al. discloses (Fig. 44 and corresponding parts of Figs. 25 and 32) a laser-based fiber-coupled white light illumination source comprising: one or more white light source modules, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser emission to emit an electromagnetic radiation with a second wavelength longer than the first wavelength (Paragraph 199), the electromagnetic radiation is combined with the laser emission to generate white light emission (Paragraphs 199 and 251) of at least 800 lumens (Paragraph 217, 10,000 lumens), a support member 501 configured to support the laser device and the phosphor member 406; a transparent lid member 503 (Paragraph 269) coupled to the support member 501 and configured to allow the white light emission to pass through the transparent lid member 503 (Paragraph 269); an optical collimator 604 (Paragraph 299) spaced from the phosphor member 406 and configured to receive the white light emission passing through the transparent member and collimate the white light emission (Paragraph 299)

    PNG
    media_image14.png
    453
    528
    media_image14.png
    Greyscale
Raring et al.

    PNG
    media_image15.png
    426
    579
    media_image15.png
    Greyscale
Raring et al.

    PNG
    media_image16.png
    392
    439
    media_image16.png
    Greyscale
Raring et al.
Raring et al. discloses generally using an optical fiber (Paragraph 265), but is silent as to Applicant’s fiber coupled to the phosphor member to capture the white light emission.
Rousseau et al. teaches (Fig. 4) coupling light from a phosphor member 404 into an optical fiber (not shown in Fig. 4, Paragraph 26 states direct optical fiber coupling similar to Fig. 5.  Fig. 5 shows optical fiber 502) 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraphs 26 and 29).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in 
Raring et al. in view of Rousseau et al. is silent as to each of the one or more fibers being configured as a leaky fiber to form an illumination source in an automobile.
Graves et al. teaches (Fig. 3) a vehicle lamp with a leaky fiber 1 (Paragraph 83, scattered out of cladding, Paragraph 127 fiber optic tube), transmitted along its entirety of a length to allow the light emission leaked from outer surface of the leaky fiber 1 through at least a portion 1c of the length of the fiber as a distributed light source (Paragraph 83), wherein the fiber is partially configured as a leaky fiber to scatter the light partially out of the fiber body arranged in a custom shape in a feature location (Fig. 3 or alternatively Fig. 7A).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber be a leaky fiber, as taught by Graves et al., in order to apply the advantages of Raring et al. in view of Rousseau et al. to a lamp in a vehicle.
Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Rousseau et al. and Graves et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate (focus and narrow) the beam into the fiber 14, wherein the fiber is made of glass (Paragraph 95).

Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
With respect to the limitation that the optics member is configured to collimate the white light, as seen in the 112 rejections above, collimate is being examined as though it had scope of making parallel, focusing or narrowing and therefore the lens of Yatsuda et al. satisfies this limitation.  It is noted that the Raring et al. teaches a collimating (parallel) lens (Figs. 35 #608 collimating lens, Paragraph 290), which in the modification in view of Yatsuda et al. is replaced with the focusing lens 18.
Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Graves et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Rousseau ‘334.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the light output of the light source to be 
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).

Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Sakurada (US PGPub 2007/0091634 A1) and Fewkes et al. (US PGPub 2013/0088888), or alternatively in further view of Inoue et al. (USPN 6,188,495 B1).

Sakurada teaches (Figs. 3 and 17) disposing the light source module 30 remotely from the illumination units 5a-5c in order to allow for higher degrees of freedom in arrangement and allows heat to be radiated efficiently (Paragraph 51).
Bennett et al. teaches (Figs. 2C and 3) using a transmission element fiber 135 (Paragraph 30, 59, 63, 64, intervening optical fiber, transmission fiber, transmission element) between the light source module 130 and the leaky fiber 140 (Paragraph 64) in order to allow for remote illumination (Paragraph 74), wherein the transmission element fiber is made of glass (Paragraph 59).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify to position an intervening transmission fiber between the light source and the leaky fiber, as taught by Bennett et al., in order to provide for remote illumination, higher degree of freedom of arrangement and heat radiation efficiency, as taught by Sakurada.  
Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. and Sakurada or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. is silent as to the 
Fewkes et al. teaches (Fig. 9A) including a splicing member 164 in order to couple together the transmission fiber 12A and the leaky fiber 12 (Paragraph 102).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the device to couple the transmission fiber to the leaky fiber by a splicing connector since the selection from among known suitable connection methods for their known purposes is generally within the abilities of one having ordinary skill in the art.  With respect to claim 8 in particular, which requires the fibers being coupled with the white light source modules by detachable optical connector or by splicing.  However, the claim does not limit the coupling to be direct coupling.  Therefore, the splicing of the leaky fiber to the transport fiber satisfies the limitation of the claim.
Alternatively, Fewkes et al. further teaches (Fig. 9A) using an optical fiber connector 160 (Paragraph 121) to connect light source 150 and transport fiber 12A, but does not explicitly state that the connector is detachable.
However, Inoue et al. teaches (Figs. 2 and 5) making optical fiber 11 connection via detachable connector 10, 13 to light input module #1-9 (Col. 4, lines 18-25).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the connector to be detachable in order to allow detachment, as taught by Inoue et al.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Bickham et al. (US PGPub 2011/0122646 A1).
As to claims 10 and 17, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 and 16 above, the combination is silent as to Applicant’s claimed directional side scattering characteristics yielding preferential illumination in a range of angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body.
Bickham et al. teaches (Figs. 1 and 6B) a leaky fiber that directionally side scatters with preferential illumination in the forward direction at angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body (Fig. 6B, reference line “b’”) by including scattering elements in the fiber and a white ink coat in order to make the light angle more uniform (Paragraph 83).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include scattering elements and white ink coat in order to make the light more uniform as taught by Bickham et al.  Even though the modification is to make the light more uniform, significant directionality still exists at the wide forward angles as seen in Bickham et al. Fig. 6B.  Since this is taught as a suitable amount of uniformity by Bickham et al., it would be obvious to endeavor for this type as suitable amount of uniformity.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Cassarly et al. (US PGPub 2005/0231973 A1). 
As to claim 11, Raring et al. teaches that the light source module is configured to output the shaped white light emission with a luminous flux of greater than 25 lumens (Paragraph 217, 10,000 lumens), but is silent as to the optical efficiency being greater than 35%.
However, Cassarly et al. teaches (Figs. 1 and 15B) a leaky light guide with efficiency approaching 90% (Paragraph 76), but in all cases shown greater than or equal to 74%, with smaller diameters and longer lengths increasing efficiency (Paragraph 76).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the modifications apply the modifications of light scattering swath and tilted end mirror to the optical guide taught by Cassarly et al. to the leaky fiber of Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. in order to ensure high extraction efficiency, as taught by Cassarly et al. 
While the length of the fiber of Graves et al. Fig. 3 may not be as long as the light guide of Cassarly et al., thereby potentially reducing the efficiency, Graves et al. also 
It would be obvious to one having ordinary skill in the art at the time of the invention to use the fiber for the functions of the other embodiments of Graves et al. with longer length in order to apply the advantages of Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to the other embodiments, such as compact light source modules.
Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and Cassarly et al. does not explicitly recite the lumen output from the leaky fiber, only the light source module (Raring et al. Paragraph 217, 10,000 lumens).
However, Bennett teaches (Paragraph 37) optical efficiency between the light source and the diffusing element of 40% up to 95%.  
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Graves et al. and Cassarly et al 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).

Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and Cassarly et al. to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and Cassarly et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and 
Therefore, the efficiency between the light source and the leaky fiber would be 40 to 95% as taught by Bennett et al. and the efficiency between the leaky fiber and emission would be at least 74% as taught by Cassarly et al., which would result in a lumen output of 7030 lumens when the light source module is 10,000 lumens as taught by Raring et al., which is greater than the 25 lumens recited in the claim.

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Salter et al. (USPN 9,714,749 B1).
With respect to claim 21 specifically, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches exterior lighting as seen in Graves Fig. 3.  The recitation of custom shape in parent claim 16 is satisfied since the shape of linear is the specific shape for that particular application.  
As to claim 12 and alternatively as to 21, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 and 16 above, the combination is 
Salter et al. teaches (Figs. 1-3) the illumination source containing one or more leaky fibers 52 are disposed around a front grill structure 14 in order to illuminate the grill (Col. 3, line 4).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the light device to illumination of a vehicle grill, as taught by Salter et al. in order to apply the advantages, such as compact lighting device, to a vehicle grill.  Since the grill is a custom shape and an exterior lighting, the modification satisfies the limitation of claim 21.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Trier (US PGPub 2016/0236613 A1).
As to claim 13, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. (Graves et al. Fig. 3) teaches that the illumination source containing one or more leaky fibers 1 are disposed near front lower bumper structure or around license plate.
The scope of the term “around” herein includes being near the license plate and since the illumination source is near the license plate, it satisfies the term “around.”

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the illumination source be on or near the front lower bumper structure since the selection from among known suitable placements for fiber lighting on a vehicle is generally within the abilities of one having ordinary skill in the art and in order to apply the advantages of Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to various locations on the vehicle.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Aizawa (US PGPub 2014/0078764 A1).
As to claim 14, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches that the illumination source containing one or more leaky fibers, but is silent as to the fiber being for a daytime running light.
Aizawa teaches (Fig. 1) light guide 23 being configured as a daytime running light (Paragraph 51).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claims 1 and 16 above, and further in view of Schabaker et al. (US PGPub 2017/0072841 A1).
As to claim 15, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claims 1 above, the combination is silent as to Applicant’s one or more leaky fibers are disposed as Applicant’s particular decorative light for interior features.
Schabaker et al. teaches (Fig. 8) one or more leaky fibers 22 are disposed as decorative light for interior feature in the door panel (Paragraphs 175-177).
Therefore, to would be obvious to one having ordinary skill in the art at the time of the invention to use the lighting device of the previously applied prior art applied to an interior door panel, as taught by Schabaker et al. in order to apply the advantages, such as compact lighting device, to an ambient light on a door panel, as taught by Schabaker et al.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 16 above, and further in view of Fernandez (USPN 6,854,869 B1).
As to claim 22, Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches white light illumination source, as applied to claim 16 above, but the combination is silent as to Applicant’s one or more leaky fibers are disposed as decorative light for Applicant’s specified interior features.
Fernandez teaches using (Fig. 1) using the light guiding fiber optic bundle 6 to illuminate on a vehicle seating 1.  
Therefore, to would be obvious to one having ordinary skill in the art at the time of the invention to use the lighting device of Raring et al. in view of Rousseau and Graves et al. and Yatsuda et al. and Nakazato et al. and Bennett et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. applied to vehicle seating, as taught by Fernandez et al. in order to apply the advantages, such as compact lighting device and efficient light use, to an ambient light on vehicle seating, as taught by Schabaker et al.

Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. (US PGPub 2013/0229820 A1) and Brukilacchio (US PGPub 2011/0001431 A1) and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al.
As to claim 23, Raring et al. discloses (Fig. 25 and corresponding parts of Fig. 25) a fiber-coupled white light illumination source for vehicle lighting applications comprising: a laser module, the laser module comprising a gallium and nitrogen containing laser chip 402/606 (Paragraph 253) the laser chip to output a laser emission with a first wavelength ranging from 385 nm to 495 nm; a white light module comprising a phosphor member 406/607 coupled with the laser module 402/606, the phosphor member 406/607 being configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) to receive the laser emission at a primary surface of the phosphor member 406/607, the phosphor member configured to convert the laser emission to a phosphor radiation with a second wavelength longer than the first wavelength and to combine the phosphor radiation with the laser emission partially to generate a white light (Paragraph 199), the white light characterized by an emission of at least 300 lumens (Paragraph 217, 10,000 lumens), an optical collimator 608 (Paragraph 291) to receive the white light form the primary surface of the phosphor member 406/607, the phosphor member 406/607 being integrated with the optical collimator (Fig. 35 #608) to focus the white light (Paragraph 290, collimation considered to focus at infinity distance).

Rousseau et al. teaches (Fig. 4) coupling light from a phosphor member 404 into an optical fiber (not shown in Fig. 4, Paragraph 26 states direct optical fiber coupling similar to Fig. 5.  Fig. 5 shows optical fiber 502) 502 configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraphs 26 and 29).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in order to transport captured light emission, as taught by Rousseau et al., which allows remote delivery of light. 
Raring et al. in view of Rousseau et al. is silent as to each of the one or more fibers being configured to deliver light to a feature location of a vehicle.
Graves et al. teaches (Fig. 3) a vehicle lamp with a leaky fiber 1 (Paragraph 83, scattered out of cladding, Paragraph 127 fiber optic tube), transmitted along its entirety of a length to allow the light emission leaked from outer surface of the leaky fiber 1 through at least a portion 1c of the length of the fiber as a distributed light source (Paragraph 83), wherein the fiber is partially configured as a leaky fiber to scatter the light partially out of the fiber body arranged in a custom shape in a feature location (Fig. 3 or alternatively Fig. 7A), wherein the leaky fiber is arranged at a license plate (Fig. 3).

Raring et al. in view of Rousseau et al. and Graves et al. is silent as to the claimed electrical connection to the vehicle power system.
Jutilla et al. teaches (Figs. 1 and 2) a vehicle power system 30 that electrically couples to the light sources 32, 46 in order to provide the energy to make produce light (Paragraphs 17-19).

    PNG
    media_image17.png
    452
    636
    media_image17.png
    Greyscale
Jutilla et al.

    PNG
    media_image18.png
    465
    719
    media_image18.png
    Greyscale
Jutilla et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Graves et al. to electrically connect the power system of a vehicle to the light source in order to provide power to run the light source, as taught by Jutilla et al.
Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. is silent as to Applicant’s laser driver.
Brukilacchio teaches (Fig. 3) including a driver (Paragraph 10 drive components) driving the light source emission with the light source 306 (Paragraph 10).

    PNG
    media_image19.png
    319
    444
    media_image19.png
    Greyscale
Brukilacchio et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a laser driver with the light source in order to drive the light source, as taught by Brukilacchio.
Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio is silent as to Applicant’s transport fiber coupling light from the light source to deliver the white light to the feature location.
Sakurada teaches (Figs. 3 and 17) disposing the light source module 30 remotely from the illumination units 5a-5c in order to allow for higher degrees of freedom in arrangement and allows heat to be radiated efficiently (Paragraph 51).

    PNG
    media_image20.png
    497
    647
    media_image20.png
    Greyscale
Sakurada et al.

    PNG
    media_image21.png
    409
    756
    media_image21.png
    Greyscale
Sakurada et al.
Bennett et al. teaches (Figs. 2C and 3) using a transmission element fiber 135 (Paragraph 30, 59, 63, 64, intervening optical fiber, transmission fiber, transmission element) between the light source module 130 and the leaky fiber 140 (Paragraph 64) in order to allow for remote illumination (Paragraph 74), wherein the transmission element fiber is made of glass (Paragraph 59).

Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate the beam into the fiber 14 (Paragraph 95).
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the applied prior art device to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers by collimating the beam in order to fit the output beam into the optical fiber.  

Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio  and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Rousseau ‘334 is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A, 2C) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

    PNG
    media_image22.png
    617
    484
    media_image22.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio  and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Rousseau ‘334. 
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Rousseau ‘334 to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio  and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the 
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form 
As to claim 24, Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio  and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al. or alternatively in further view of Rousseau ’334 and English et al. and Hikmet et al. and Li et al. teaches further comprising a leaky fiber (Graves et al. Fig. 3 #1) coupled to the transport fiber (see rejection of claim 23 in view of Sakurada and Bennett et al.; Sakurada Fig. 17 #7; Bennett et al. Fig. 2C#135) and configured as an illumination element (Fig. 3 #1).  
As to claim 25, Raring et al. in view of Rousseau et al. and Graves et al. and Jutilla et al. and Brukilacchio  and Sakurada and Bennett et al. and Yatsuda et al. and Nakazato et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches that the transport fiber (see rejection of claim 23 in view of Sakurada and Bennett et al.; Sakurada Fig. 17 #7; Bennett et al. Fig. 2C#135) includes a section of non-leaky transport fiber connected or spliced to a section of leaky fiber (Graves et al. Fig. 3 #1).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett and Kishimoto et al. (US PGPub 2011/0148280 A1) or alternatively in view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and/or Doi et al. (USPN 5,208,307 A)
As to claim 26, Raring et al. discloses (Fig. 35) a laser-based fiber-coupled white headlight for vehicle comprising: a laser module comprising a gallium and nitrogen containing laser chip 606 (Paragraphs 84 and 94) at outputs a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a white light module comprising a phosphor member 607 coupled with the laser module, the phosphor member 607 being configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) to receive the laser emission at a primary surface of the phosphor member 607, the phosphor member 607 configured to convert the laser emission to a phosphor radiation with a second wavelength longer than the first wavelength and to combine the phosphor radiation with the laser emission partially to generate a white light (Paragraph 199) characterized by an emission of at least 800 lumens (Paragraph 217, 10,000 lumens), an optical collimator 608 (Paragraph 290) to receive the white light from the primary surface of the phosphor member 607, and the phosphor member 406 being integrated with an optical collimator 608 to focus the white light (Paragraph 290, collimate focuses at infinity).
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90), but is silent as to the particular structure including an optical fiber coupled to the phosphor member to capture the white light emission.
Yatsuda et al. teaches (Fig. 14) incorporating the light output from a laser 12 and wavelength conversion member 16 into an optical transport fiber 14 in order to use the output light for a headlamp to project a light beam (Paragraph 119, Fig. 1 #10).

Raring et al. in view of Yatsuda et al. is silent as to the claimed electrical connection to the vehicle power system.
Jutilla et al. teaches (Figs. 1 and 2) a vehicle power system 30 that electrically couple to the light sources 32, 46 in order to provide the energy to make produce light (Paragraphs 17-19).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al.in view of Yatsuda et al. to electrically couple the power system of a vehicle to the light source in order to provide power to run the light source, as taught by Jutilla et al.
Raring et al. in view of Yatsuda et al. and Jutilla et al. is silent as to Applicant’s laser driver.
Brukilacchio teaches (Fig. 3) including a driver (Paragraph 10 drive components) driving the light source emission with the light source 306 (Paragraph 10).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a laser driver with the light source in order to drive the light source, as taught by Brukilacchio.
Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Yatsuda et al. and Jutilla et al. and 
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate the beam into the fiber 14, wherein the fiber is made of glass (Paragraph 95).
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the applied prior art device to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the optical fiber.  
With respect to the limitation of “an optical collimator to receive the white light from the primary surface of the phosphor member,” as seen in the 112 rejections above, collimate is being examined as though it had scope of making parallel, focusing or narrowing and therefore the lens of Yatsuda et al. satisfies this limitation.  It is noted that the Raring et al. teaches a collimating (parallel) lens (Figs. 35 #608 collimating lens, Paragraph 290), which in the modification in view of Yatsuda et al. is replaced with the focusing lens 18.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al., or alternatively in further view of Rousseau ‘334 is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett  or alternatively in view of English et al. and Hikmet et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the 
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  

However, as discussed above, the teachings of Bennett teaches (Paragraph 37) or alternatively in view of English et al. and Hikmet et al., optical efficiency between the light source and the diffusing element of 40% up to 95%.  
Furthermore, Kishimoto et al. teaches (Fig. 6) that the light transmittance of the downstream optical system 9, 12 is 70% (Paragraph 92).

    PNG
    media_image23.png
    365
    480
    media_image23.png
    Greyscale
Kishimoto et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to have light transmittance of 70% between the optical fiber and the road, as taught by Kishimoto et al., in order to have as much light use efficiency as possible.

Alternatively, Doi et al. teaches a headlight lens material (Col. 3, lines 43-47) with the lens transmittance of not less than 85 or 95% (Col. 3, lines 54-55).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed, to make the lens from lens transmittance of not less than 85 or 95%, as taught by Doi et al. in order to maximize light use efficiency.
Therefore, since the light to fiber coupling efficiency is 40-95% as taught by Bennett et al. or alternatively in view of English et al. Hikmet et al. and the downstream light efficiency is 70% as taught by Kishimoto et al. and the lens efficiency is 85 to 95% efficiency as taught by Doi et al., the total light source to road efficiency will be in the range of 28-67% (not including Doi et al.) or 24-63% (including Doi et al.).  Since these ranges overlap with Applicant’s claimed range of greater than 35%, a prima facie case of obviousness is established.  See MPEP §2144.05(I).  Furthermore, it would be obvious to use the optical elements such that they fall in the greater efficiency end of the range and therefore to be on the higher end of the prior art range in order to increase light use efficiency.
It is noted that the lumens recited in claim 26 appear to be referring to the output of the headlight as a whole, not just the white light emitter.  However, since Raring et al. .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett and Kishimoto et al. or alternatively in view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and/or Doi et al. as applied to claim 26 above, and further in view of Kishimoto et al. (US PGPub 2011/0280032 A1, hereinafter Kishimoto ‘032).
As to claim 28, Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett and Kishimoto et al. or alternatively in view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and/or Doi et al. teaches (Yatsuda et al. Fig. 1 #20) a beam projecting unit, but is silent as to the size of the beam projecting unit.
Nakazato et al. teaches (Figs. 2 and 20A) transporting light along fiber 18 and scattered by element 28 into beam projecting unit 22, wherein the beam projecting unit is 6.5 cm (Paragraph 179).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a beam projecting lens with the device of Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett and Kishimoto et al. or alternatively in view of Rousseau ‘334 and English et al. and Hikmet 
Raring et al. in view of Yatsuda et al. and Jutilla et al. and Brukilacchio and Nakazato et al. and Bennett and Kishimoto et al. or alternatively in view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and/or Doi et al. does not have the beam projecting unit in Applicant’s claimed size.
Kishimoto (‘032) teaches (Fig. 3) wherein the beam projecting unit 303 from a laser light source 301 (Paragraphs 33 and 93) has a diameter of 20 mm for a low beam and 44 mm for a high beam headlight (Paragraphs 96-98).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use a beam projecting unit in size of approximately 20 mm or 44 mm (i.e. 2 or 4.4 cm) since the selection from among known suitable lens sizes for known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/           Examiner, Art Unit 2875               

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875